Heretofore L. Plummer recovered judgment in the district court of Major county, in a cross-action against Craig  Wall, a partnership, for the principal sum of $770, and the costs of the action. Craig  Wall perfected this appeal from said judgment to this court. The plaintiffs in error caused supersedeas bond to be approved and filed in the cause about the 11th day of September, 1919, in the principal sum of $1,540 with J.B. Hays and C.C. Seese, as sureties. The judgment of the trial court was affirmed on appeal by this court. The defendant in error has filed his motion, with copy of the supersedeas bond thereto attached, praying judgment against the sureties, which is allowed. Judgment is therefore entered in this court against L.B. Hays and C.E. Seese, as sureties on the supersedeas bond in the principal sum of $770, with interest thereon at the rate of six per cent. per annum, from the date of judgment rendered in the trial court, and costs, for which execution may issue.
By the Court: It is so ordered.